Citation Nr: 1802588	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  12-00 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability other than posttraumatic stress disorder (PTSD), secondary to service connected PTSD to include alcohol use disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Laroche, Associate Counsel
INTRODUCTION

The Veteran served on active duty with the United States Marine Corps from July 1971 to July 1973.

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts which, inter alia, denied entitlement to service connection for schizophrenia, anxiety, and depression and denied entitlement to service connection for PTSD.  The Veteran filed a timely notice of disagreement (NOD).

In September 2012, a hearing was held before a Veterans Law Judge (VLJ).  The VLJ who presided at this hearing has since left the Board, and the Veteran was informed in an October 2017 letter of his right to present testimony at another hearing before a VLJ.  The Veteran failed to respond within 30 days; thus, the Board will proceed with the decision on the claim as set forth below. 

In a November 2012 Board decision, the Board recharacterized the claim on appeal as reflected on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In that decision, the Board granted service connection for PTSD and remanded the claim for service connection for an acquired psychiatric disorder other than PTSD for further development.

In a September 2013 rating decision, the RO implemented the Board's grant of service connection for PTSD. 


FINDING OF FACT

The evidence is at least evenly balanced as to whether the Veteran's current mood/ depressive disorder is caused by his service connected PTSD to include alcohol use disorder.

CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, the criteria for entitlement to service connection for mood/depressive disorder, secondary to service connected PTSD to include alcohol use disorder, are met.  38 U.S.C. §§ 1110, 1154, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

The Board notes that VA has certain duties to notify and assist the Veteran.  See 38 U.S.C. §§ 5103, 5103A (West 2012); 38 C.F.R. § 3.159 (2017).  Given the favorable actions taken below concerning the claim for entitlement to service connection for an acquired psychiatric disorder, the Board will not discuss further whether those duties have been accomplished.

II. Legal Principles and Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303(a).  Service connection is also warranted for disability proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a).

Initially, the evidence of record establishes that the Veteran has a current psychiatric disability other than PTSD; a mood depressive disorder.  Additionally, the Board notes that the Veteran is service-connected for PTSD, to include alcohol use disorder. 

The dispositive issue in this case is whether any psychiatric disability other than PTSD is caused by the service connected to include alcohol use disorder.

The Veteran's service treatment records (STRs) do not reflect treatment, diagnosis, or complaint of a psychiatric disability.

Post-service, in May 2009, the Veteran underwent a VA examination where the examiner noted that the Veteran had a diagnosis of major depression.  He noted that the medical treatment records indicated that the Veteran's depression was present for many years and seemed to have been present at times when the Veteran was also in remission from alcohol.  Thus, the examiner found that it is probably not a result of the direct physiological effects of the Veteran's alcoholism.  However, the examiner reported that it must be kept in mind that the Veteran's life has been substantially negatively affected by his alcoholism and there is every possibility of the likelihood that it is at least as likely as not that the Veteran's depression has resulted from the very negative affects upon his life of alcoholism.  He continued to explain that when the Veteran is drinking, his depression is made worse by the direct physiological effects, but the depression still remained and it is at least as likely as not that it is caused by the massive effects of alcoholism upon his life in general since it is also present when direct physiological effects of alcohol are not a factor (such as during long periods of remission).  

During the September 2012 Board hearing, the Veteran testified that during service, he witnessed a helicopter crash and race riots.  He testified that subsequently, he started to have problems with substance abuse and psychiatric symptoms.   

In March 2014, the Veteran underwent a VA examination.  In a September 2014 VA addendum opinion, the examiner noted that the Veteran had mental health diagnoses of PTSD, mood/depressive disorder, and alcohol use disorder.  The examiner noted that the Veteran was first treated for depression and alcohol at the Doctor's Hospital in Lakeville in the 1970's after his release from service.  The examiner reported that he did not find a record of depression appearing prior to the Veteran's PTSD stressor or heavy alcohol intake.  He opined that it is more likely than not that the mood/depressive disorder arose either as a PTSD symptom or a side effect of heavy alcohol use.  He continued to explain that if depression is a part of the PTSD cluster of symptoms, it is not a distinct psychiatric disability other than PTSD.  Additionally, he noted that if depression is a side effect of heavy alcohol use, it is not a distinct psychiatric disability that occurred in or was caused by military service.  He concluded that the Veteran's current acquired psychiatric disability other than PTSD is not as least likely than not incurred in or caused by military service.  

Upon review of the evidence of record, the Board finds that service connection for mood/depressive disorder, secondary to PTSD to include alcohol use disorder, is warranted.  

The medical opinions of record each link the Veteran's mood/depressive disorder to his alcohol use and/or his diagnosed PTSD, and it has already been determined that the Veteran's alcohol use and PTSD are etiologically linked to active military service.  The Board notes that the March 2014 VA examiner ultimately found that the Veteran's acquired psychiatric disability is not as least likely than not incurred in or caused by military service.  However, as noted above, the examiner also indicated that the Veteran's mood/depressive disorder was a result of his heavy alcohol use.  Notably, there are no contrary opinions of record as to the link between the Veteran's diagnosed mood/depressive disorder and his alcohol use disorder which is part of his service connected PTSD.

Furthermore, the opinions are consistent with the evidence of record, to specifically include the Veteran's report of longstanding psychiatric symptoms since service coexisting with his alcohol use disorder.  The Veteran testified that his symptoms began after the helicopter crash he experienced in service.  As the March 2014 VA examiner reported, the Veteran has been seen as early as the 1970s for his psychiatric symptoms.  

The Veteran has credibly reported that he sought treatment shortly after service and consumed alcohol excessively to cope with his symptoms following service.  The Veteran is also competent to report observable symptomatology and the onset of his symptomatology.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  In this regard, the Veteran's statements regarding his psychiatric symptoms, to include his responses to events that triggered his symptoms, are competent evidence which the Board finds to be credible, as his testimony and assertions have remained consistent with regard to the onset and continuation of his symptomology since service. 

The evidence is, thus, at least evenly balanced as to whether the Veteran's mood/ depressive disorder is caused by his PTSD to include alcohol use disorder.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for mood/depressive disorder is warranted on a secondary basis. 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.

As noted above, the Veteran filed a claim for service connection for anxiety.  However, the April 2017 VA addendum opinion found that the Veteran did not have a diagnosis of anxiety, and his symptoms of anxiety are a part of his PTSD diagnosis.  Furthermore, he reported that it is accounted for in the symptoms and impairment level represented in the PTSD diagnosis.  As the symptoms of anxiety and PTSD cannot be distinguished from each other, VA must attribute the effects to the service-connected PTSD to include alcohol abuse disorder or his other now service connected psychiatric disorders.  See Howell v. Nicholson, 19 Vet. App. 535, 540 (2006); Mittleider v. West, 11 Vet. App. 181, 182 (1998) (VA must apply the benefit of the doubt doctrine and attribute the inseparable effects of a disability to the claimant's service-connected disability).  Consideration of the issue of service connection for anxiety is, therefore, unnecessary, as the Veteran will be compensated for such symptomatology.


ORDER

Service connection for mood/depressive disorder, secondary to service connected PTSD to include alcohol abuse disorder, is granted.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


